Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The five (12) information disclosure statements (IDS) submitted on 07/03/2020, 08/04/2020, 8/27/2020, 01/07/2021, 02/01/2021, 02/04/2021, 02/24/2021, 04/15/2021, 05/14/2021, 08/25/2021, 09/14/2021 and 10/07/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements has being considered by the examiner. It is impractical for the examiner to review the references thoroughly with the number of references cited in the case. By initialing each of the cited references on the accompanying 1449 forms, the examiner is merely acknowledging the submission of the cited references and merely indicating that only a cursory review is made of the cited references.
An applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984) (Emphasis in original). Patent applicant has a duty not just to (disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI- 1972).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3 (and similarly 12 and 19), the recitation of “wherein an additional element to setting a first variable is concurrently displaying the hour column, the minute column, and the selection row, and wherein the first variable is used with the single selected hour number and the single selected minute number in the selection row as input for a function or application on the electronic device” renders the claim ambiguous and appears to be overly broad in light of the specification. It is unclear as to what the “first variable” is and how it is used with regard to the selected hour and minute numbers. Clarification is required. 

Claim Objections
Claim 4 is objected to because of the following informalities:  recitation of “the vertical swipe” with no antecedent basis.  Appropriate correction is required.

Claims 7/8, 16/17, and 23/24 are objected to because of the following informalities:  each combination of claims are identical to each other, thus repetitive and unnecessary.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 6, 10-13, 15, 19-20, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar (US 5/734.597) in view of Murphy (US 2002.0093535) in further view of Wherry (US 2007.0236475).
Regarding claim 2, Molnar disclose:
An electronic device, comprising: a display; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: concurrently displaying: an hour column comprising a sequence of hour numbers in a first portion of the display; a minute column that includes a sequence of minute numbers in a second portion of the display that is different from the first portion of the display; and a selection row that intersects the hour column and the minute column and identifies a single selected hour number and a single selected minute number, wherein the hour column, the minute column, and the selection row are persistently displayed (see Fig. 1-2, display 14, processor 22, memory 24 where programs are stored; hours at 113, minutes at 115; selection row at 103; all persistently displayed)
while concurrently displaying the hour column, the minute column, and the selection row, detecting an input with respect to the display; in response to detecting the input: in accordance with a determination that the location of the input is in the first portion of the display, scrolling the hour column without changing the display of the minute column; and in accordance with a determination that the location of the input is in the second portion of the display, scrolling the minute column without changing the display of hour column (see Fig. 2, col. 5, ln. 30-47); and 
3115117303Application No.: 16/903,293Docket No.: P4936USC1/77770000111201after detecting the input, using the single selected hour number and the single selected minute number in the selection row as input for a function or application on the electronic device (see col. 2, ln. 10-13)
Molnar is not explicit as to, but Murphy discloses:

Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, to combine the known techniques of Murphy to that of Molnar to provide a swipe gesture in order to change the hour or minute entry with a simple gesture predictably allows the user a to easily determine selections on a portable touch display device.
Molnar and Murphy are not explicit as to, but Wherry discloses:
a swipe gesture at a location on the display to change the object selection in a column (see Fig. 15A-C; [0035, 0122]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, to combine the known techniques of Wherry to that of Molnar as modified Murphy to provide a swipe gesture in order to change the hour or minute directional entry predictably allows the user a quick selection in a directional nature with the ease of a swipe gesture entry on a portable touch display device.
Regarding claim 3, the rejection of claim 2 is incorporated herein. Molnar further discloses:
an additional element to setting a first variable is concurrently displaying the hour column, the minute column, and the selection row, and wherein the first variable is used with the single selected hour number and the single selected minute number in the selection row as input for a function or application on the electronic device (see Fig. 2; additional element 117 to set ‘first variable’ (seconds) to be used with the hour and minute in the selection row as an input).
Regarding claim 4, the rejection of claim 2 is incorporated herein. Molnar as modified by Murphy and Wherry further disclose:
the hour column, the minute column and the selection row are concurrently displayed in a first region of the display, the one or more programs further including instructions for: while displaying the 
Regarding claim 6, the rejection of claim 2 is incorporated herein. Molnar further disclose:
while concurrently displaying the hour column, the minute column, and the selection row, an AM/PM setting is displayed that automatically changes between AM and PM based on changes in the single selected hour (see Fig. 2, 5; col. 11, ln. 46-57; where depending on the selected hour setting, the AM and PM selection will change accordingly).
Regarding claims 10-13, 15, 19-20 and 22, claims 10-13, 15, 19-20 and 22 are rejected under the same rationale as claims 2, 2, 3-4, 6, 3-4, and 6, respectively. 


Claims 5, 9, 14, 18, 21 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar (US 5/734.597) in view of Murphy (US 2002.0093535) in further view of Wherry (US 2007.0236475) in further view of Kahl (US 5/428.736).
Regarding claim 5, the rejection of claim 4 is incorporated herein. Molnar, Murphy, and Wherry are not explicit as to, but Kahl disclose:
the plurality of user interface objects are associated with various configuration settings for input into the function or application (see Fig. 3; portion 22, where a plurality of interface objects are associated with configuration settings for input (e.g., “unclassified” selection area). 

Regarding claim 9, the rejection of claim 2 is incorporated herein. Molnar, Murphy, and Wherry are not explicit as to, but Kahl disclose:
before concurrently displaying the hour column, the minute column, and the selection row, a user interface is displayed with a plurality of selectable object that are associated with various configuration settings for input into the function or application; receiving an input on the display to display the hour column, the minute column, and the selection row; and in response to receiving the input to the display to display the hour column, the minute column, and the selection row: ceasing to display a first portion of the plurality of selectable objects that are associated with various configuration settings for input into the function or application; and continuing to display a second portion of the plurality of selectable objects that are associated with various configuration settings for input into the function or application, wherein the second portion of the plurality of selectable objects that are associated with various configuration settings for input into the function or application are concurrently displayed with the hour column, the minute column, and the selection row in response to receiving the input to the display to display the hour column, the minute column, and the selection row (see Fig. 3; column 3, ln. 15-20; before displaying hour/minute selection row, plurality of selectable objects 24 associated with various configuration settings are displayed (e.g., within minimized preview windows, subset of interactive information); input received to popup (maximized window) 22 in order to display hour and minutes a selection row (see Molnar for separate hour vs. minute columns); ceasing to display the first portion (e.g., subset information) and continuing to display a second portion of selectable 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, to combine the known teachings of Kahl to that of Molnar, Murphy, and Wherry to predictably provide time savings/simplified data entry techniques for the user (col. 3, ln. 23-25).
Regarding claims 14, 18, 21 and 25, claims 14, 18, 21 and 25 are rejected under the same rationale as claims 5, 9, 5, and 9, respectively. 

Claims 7, 8, 16, 17, 23, and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar (US 5/734.597) in view of Murphy (US 2002.0093535) in further view of Wherry (US 2007.0236475) in further view of Tojo (US 7/503.014) .
Regarding claim 7 (and 8), the rejection of claim 2 is incorporated herein. While Molnar as modified by Murphy and Wherry teach a scrollable number column representing hours, Murphy, and Wherry are not explicit as to, but Tojo disclose:
a menu selection with items form a continuous loop (see Fig. 16; col. 8, ln. 3-38).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the known teachings of Tojo, to that of Molnar, Murphy, and Wherry, to provide a continuous loop of selectable options, predictably allowing the user to select items in a quicker, more efficient manner. 
Regarding claims 16, 17, 23, and 24, claims 16, 17, 23, and 24 are rejected under the same rationale as claims 7, 8, 7, and 8, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621